DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/03/2021, has been considered by the examiner.

REASONS FOR ALLOWANCE
4.	Claims 1-27 are allowed over the prior art of record as presented by the applicant on 10/02/2020.
5.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1 and 18.
6.	The closest prior art of record is Moubayed et al. (USPN 6,164,921); Hakansson et al. (PGPub 2019/0121524); and Evans et al. (PGPub 2008/0033360).
7.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system comprising an ambulatory medicament device configured to generate a dose control signal for delivery of medicament to a subject and configured to secure at least some functionality of a user interface of the ambulatory medicament device, the ambulatory medicament device comprising: 
a medicament delivery interface configured to operatively connect to a medicament pump for infusing medicament into the subject; 
a display interface configured to output display signals configured to generate user interface screens on a display device; 
a memory configured to store specific computer-executable instructions, a user- generated passcode that is selected by a user during a passcode-setting process, and an override passcode that is not selected by the user; and 
a hardware processor in communication with the memory and configured to execute the specific computer-executable instructions.
Specifically, regarding independent claims 1 and 18, the prior art to Moubayed, Hakansson, and Evans, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the specific computer-executable instructions to at least: 
generate the dose control signal using a control algorithm employing control parameters, wherein at least one control parameter of the control parameters can be modified by a user interaction with a parameter control element displayed via at least one user interface screen of the user interface screens, wherein the ambulatory medicament device does not permit modification of the at least one control parameter via the parameter control element when the ambulatory medicament device is in a locked state; 
in response to the user interaction with a user input element of the ambulatory medicament device when the ambulatory medicament device is in the locked state, generate a passcode display of a keypad comprising user- selectable letters, numbers, symbols, or a combination thereof, wherein the keypad is configured to accept user input of a security code; 
validate the security code to confirm that the user is authorized to modify the locked state of the ambulatory medicament device by confirming that the security code matches the user-generated passcode or the override passcode; and 
in response to validating the security code, cause the ambulatory medicament device to enter an unlocked state, wherein the ambulatory medicament device permits modification of the at least one control parameter via the parameter control element when the ambulatory medicament device is in the unlocked state.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/07/2021